PROB 12A
(7/93)

                              United States District Court
                                           for
                                 District of New Jersey
                         Report on Offender Under Supervision
Name of Offender: Anthony Arthur                                                      Cr.: 14-00524-001
                                                                                      PACTS #: 672941

Name of Sentencing Judicial Officer:    THE HONORABLE SUSAN D. WIGENTON
                                        UNITED STATES DISTRICT JUDGE

Date of Original Sentence: 01/07/2016

Original Offense:   Mortgage Fraud

Original Sentence: One Day imprisonment, 36 months supervised release

Special Conditions: Eight Months Location Monitoring Program, New Debt Restriction, Employment
Restriction, Self-Employment/Business Disclosure, Mental Health Treatment, $100 Special Assessment,
and $256,511.07 in Restitution

Type of Supervision: Supervised Release                    Date Supervision Commenced: 01/07/2016

                                          STATUS REPORT

Mr. Arthur currently resides in Franklin Township, New Jersey, and he has been employed with
Smashing Graphics Game Studios in East Brunswick, New Jersey, since January 2018. We believe
that Mr. Arthur has paid the court-ordered restitution to the best of his financial ability. To date,
he has paid $2,250 towards the restitution balance. It should be noted that should his term of
supervision expire as scheduled, his case will be referred to the U.S. Attorney’s Office, Financial
Litigation Unit, for the collection of any outstanding criminal monetary penalties.

Recommendation: It is respectfully requested that Your Honor take no further action and allow
Mr. Arthur’s term of supervision to expire as scheduled on January 6, 2019.

                                                              Respectfully submitted,

                                                              .iJ’tjeftdee Siectzil

                                                               By:Michelle Siedzik
                                                                  U.S. Probation Officer
                                                               Date: 12/27/2018
                                                                                         Prob 12A—page2
                                                                                            Anthony Arthur


  Please check a box below to indicate the Court’s direction regarding action to be taken in this case:

   N2Epima1 Court Action to be Taken at This Time    —   Supervision to expire on January 6, 2019.
F Submit a Request for Modifying the Conditions or Term of Supcrvision
F Submit a Request for Warrant or Summons
F Other
